



Exhibit 10.1


RETIREMENT TRANSITION AGREEMENT


This Retirement Transition Agreement (“Agreement”) is entered into by and
between Texas Capital Bancshares, Inc. (“TCBI”), which is the holding company of
Texas Capital Bank, N.A. (“TCB”) (TCBI and TCB collectively, the “Company”), and
Vince Ackerson (“Executive”). The Company and Executive are referred to herein
individually as a “Party” and collectively as the “Parties.”
WHEREAS, Executive has been employed by the Company as TCB’s President, Texas
and Chief Lending Officer;
WHEREAS, Executive and the Company entered into the Amended and Restated
Executive Employment Agreement dated December 18, 2014 (the “Employment
Agreement”), a copy of which is attached hereto as Exhibit A and which, except
for the Surviving Provisions set forth below, shall terminate as of the
Separation Date (as defined in Section 1 below);
WHEREAS, Executive and the Company entered into (i) that certain Performance
Award Agreement under the Texas Capital Bancshares, Inc. 2015 Long-Term
Incentive Plan dated February 12, 2019 with respect to 11,048 restricted stock
units (5,524 of which are subject to performance-based vesting and 5,524 of
which are subject to time-based vesting) (the “2019 RSUs”); (ii) that certain
Performance Award Agreement under the Texas Capital Bancshares, Inc. 2015
Long-Term Incentive Plan dated March 27, 2018 with respect to 5,754 restricted
stock units (2,877 of which are subject to performance-based vesting and 2,877
of which are subject to time-based vesting) (the “2018 RSUs”) (iii) that certain
Performance Award Agreement under the Texas Capital Bancshares, Inc. 2015
Long-Term Incentive Plan dated March 22, 2017 with respect to 5,038 restricted
stock units (2,519 of which are subject to performance-based vesting and 2,519
of which are subject to time-based vesting) (the “2017 RSUs”); and (iv) that
certain Performance Award Agreement under the Texas Capital Bancshares, Inc.
2015 Long-Term Incentive Plan dated September 28, 2016 with respect to 9,996
restricted stock units (4,998 of which are subject to performance-based vesting
and 4,998 of which are subject to time-based vesting) (the “2016 RSUs”);
(collectively with the award agreements for the grants described in Section
2(a)(ii) below the, “Award Agreements,” with all restricted stock units subject
to performance-based vesting collectively referred to herein as “Performance
RSUs” and all restricted stock units subject to time-based vesting collectively
referred to herein as “Time-Based RSUs”);
WHEREAS, Executive believes it is appropriate to transition out of his position
as TCB’s President, Texas and Chief Lending Officer effective as of August 31,
2019 and to retire from employment with the Company effective as of the
Separation Date;
WHEREAS, the Parties desire to set forth Executive’s separation benefits and
obligations and to finally, fully and completely resolve all matters arising
from or during Executive’s employment, any benefits, bonuses and compensation
connected with such employment and all other matters that the Parties may have
for any reason; and
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
1.    End of Executive’s Employment. Executive agrees that during the period
commencing on the Effective Date (defined in Section 17 below) and ending on the
Separation Date, Executive shall assist with the transition of Executive’s
current duties and responsibilities. Executive agrees that as of August 31, 2019
he shall no longer serve as President, Texas and Chief Lending Officer and shall
accept the position of Vice Chairman of the Company. Executive’s employment with
the Company shall terminate on August 31, 2021 (or other such date on which
Executive’s employment terminates prior to August 31, 2021 as provided for in
the Employment Agreement) (the "Separation Date"). The Company shall continue to
employ Executive until the Separation Date, and his salary and all benefits will
remain unchanged until such date. Executive agrees that his services shall be
available to the Company as needed through the Separation Date and will be
subject to the same standards of conduct and performance applicable to all
officers and managers of the Company. All of Executive’s positions with the
Company and its affiliates, including all officer positions and positions as a
member of board of directors of the Company (or any of its affiliates or
subsidiaries) on which Executive was serving immediately prior to the Separation
Date, shall terminate effective as of the Separation





--------------------------------------------------------------------------------





Date. Executive shall execute all documents and take such further steps as may
be required to effectuate his resignation and termination as contemplated by
this Section 1. Executive shall not perform any work, and shall not make any
representations or execute any documents, or take any other actions, on behalf
of the Company as of the Separation Date. Notwithstanding the foregoing,
Executive agrees to cooperate fully and provide assistance, at the request of
the Company, in the orderly transitioning of Executive’s duties and
responsibilities to such other persons as the Company shall designate and agrees
to thoroughly and diligently perform those duties and actions which are
necessary or appropriate to cause such orderly transition. Executive
acknowledges and agrees that Executive shall receive no additional compensation
for time spent assisting the Company pursuant to this Section 1 other than the
compensation and benefits provided for in this Agreement. Executive agrees that
this Agreement fully supersedes any and all prior agreements relating to
Executive’s employment with the Company, except for the Surviving Provisions.
2.    Consideration.
(a)Prior to the Separation Date, Executive shall continue to receive his base
salary and other benefits in accordance with the terms of the Employment
Agreement, including (i) an annual cash incentive bonus with respect to 2019
(subject to achievement of any established performance metrics applicable to the
named executive officer bonuses for 2019) and 2020 (subject to achievement of
any established performance metrics applicable to the named executive officer
bonuses for 2020), each to be paid at the time bonuses are paid to the Company’s
then named executive officers and (ii) annual equity incentive grants in (A)
2020 with respect to the fiscal year ending December 31, 2019 (50% of which will
be subject to time-based vesting and 50% of which will vest subject to the
achievement of any established performance metrics applicable to the named
executive officer equity awards granted in 2020) (the “2020 RSUs”); and (B) 2021
with respect to the fiscal year ending December 31, 2020 (100% of which will be
subject to time-based vesting over three years from the date of grant and the
value of which on the date of grant will be equal to 100% of Executive’s
then-base salary) (the “2021 RSUs”), each of the grants in (A) and (B) to be
granted at the same time equity awards are granted to the Company’s then named
executive officers and subject to the Company’s form of award agreement;
(b)Provided that Executive complies with this Agreement and the Surviving
Provisions and does not revoke this Agreement under Section 17, and executes the
attached Exhibit B on (but not before) the Separation Date or within seven (7)
days following the Separation Date and does not revoke it, in consideration of
Executive’s execution of this Agreement and promises herein, including, without
limitation, the release of claims against the Company, the Company shall pay
Executive the following:
(i)A cash payment equal to (A) eighteen (18) months of Executive’s base salary
as in effect on the Separation Date, plus (B) a cash payment equal to the
average of the annual cash bonuses paid to Executive by the Company for the two
(2) full bonus plan years prior to his Separation Date, payable in equal
semi-monthly installments for a period of eighteen (18) months (the “Severance
Period”) in accordance with the Company’s regular payroll practices,
(collectively, the amounts in clauses (A) and (B) are referred to herein as the
“Cash Severance Payments”), beginning on the first payroll date coinciding with
or next following the date that is sixty (60) days after the Separation Date,
provided that, (1) as required for compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (as described in Section 2(f)
below), the first six (6) months of such payments shall be delayed until the
earlier of (x) March 1, 2022 (which is the first day of the seventh month
following the Separation Date); or (y) the date of Executive’s death following
the Separation Date, and after the delay in (x) or (y), any installments that
would have been made during such period shall be paid to Executive or
Executive’s beneficiary in one lump sum on the Company’s first payroll date that
is on or after March 1, 2022 (together with accrued interest thereon in
accordance with Section 2(f)) and (2) the remaining installments shall be paid
in accordance with the Company’s regular payroll practices beginning with the
Company’s first payroll period after March 1, 2022 for the remainder of the
Severance Period;
(ii)Continued medical insurance benefits for the Severance Period, at the
Company’s expense, either under the Company’s group health plan (subject to
Executive’s timely election of continuation coverage under the Company’s group
health plan in accordance with the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended (“COBRA”)) or through the payment of premiums by the
Company for a Medicare supplement plan if Executive is eligible for Medicare
during the Severance Period. For purposes of clarity,





--------------------------------------------------------------------------------





Executive shall be eligible to elect COBRA coverage to be effective as of the
Separation Date so that there is no break in Executive’s group health care
coverage;
(iii)With respect to the 2019 RSUs, the 2020 RSUs and 2021 RSUs, the unvested
portion of the 2019 RSUs, 2020 RSUs and 2021 RSUs (collectively, the “Unvested
Units”) shall not be forfeited upon Separation Date and instead, such Unvested
Units shall continue to be subject to the vesting provisions set forth in the
Award Agreements with respect to the Unvested Units as if Executive had remained
employed by the Company (with shares of the Company’s common stock being
delivered on the original Vesting Dates (as defined in each of the applicable
Award Agreements)), with Performance RSUs subject to achievement of the
applicable performance conditions. The Company agrees to provide Executive with
written notice of the achievement of applicable performance metrics and targets
and the vesting payment calculations with respect to a specific award at the
same time (or as soon as administratively practicable after) the Company
notifies its named executive officers of such achievement and calculations; and
(iv)On or within thirty (30) days of the Separation Date, the Company will pay
Executive a one-time lump sum payment of $20,000 for Executive’s use in paying
his out-of-pocket legal fees and reasonable expenses incurred by Executive in
connection with the preparation and negotiation of this Agreement and paying any
expenses Executive incurs after the Separation Date for any office and
administrative expenses.
The Company shall have no obligation to pay the amounts or provide the benefits
described in this Section 2(b) unless Executive executes and does not revoke
this Agreement and Exhibit B. All amounts payable pursuant to this Section 2(b)
shall be subject to applicable taxes and withholdings. The amounts payable
pursuant to this Section 2(b) shall not be treated as compensation under the
Company’s 401(k) Plan or any other retirement plan. Executive acknowledges and
agrees that Executive is not otherwise entitled to the amounts and benefits set
forth in this Section 2(b).
(c)In the event Executive fails to timely execute this Agreement, or revokes
this Agreement in accordance with Section 17 below, Executive will only receive
his base salary through his Separation Date, any accrued but unused paid time
off, and unreimbursed business expenses in accordance with the Company’s
policies.
(d)Other than the compensation and payments provided for in this Agreement and
any vested account balances under the Company’s 401(k) plan and nonqualified
deferred compensation plan, Executive shall not be entitled to any additional
compensation, bonuses, payments, grants, options or benefits under any agreement
or any benefit plan, long term incentive plan, short term incentive plan,
severance plan or bonus or incentive program established by the Company.
(e)Notwithstanding anything to the contrary contained herein, and except as
otherwise provided by Section 2(f) and subject to and conditioned upon, the
execution and delivery by Executive of the Release:
(i)In the event Executive’s employment with the Company is terminated by the
Company without Cause (as defined in the Employment Agreement) or due to
Executive’s permanent Disability prior to the Separation Date; Executive shall
be entitled to receive the payments in Section 2(b) at the times and in the
forms set forth in Section 2(b)(i) above. For purposes of this Section 2(e),
“Disability” means that Executive is incapacitated due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, as determined by the Company in its reasonable discretion.
(ii)In the event Executive’s employment with the Company is terminated due to
his death prior to the date that all Cash Severance Payments have been paid to
Executive pursuant to Section 2(b)(i) above, any unpaid Cash Severance Payments
shall be paid to Executive’s estate on the date that is thirty (30) days after
the date of Executive’s death.
(iii)In the event a Change in Control (as defined in the LTIP) occurs prior to
the Separation Date, then (A) in lieu of the amount set forth in Section
2(b)(i)(A), Executive shall be eligible to receive 2.5 times Executive’s average
annual base salary as in effect for the two years immediately preceding such
Change in Control, and (B) in lieu of the amounts set forth in Sections
2(b)(i)(B), Executive shall be eligible to receive an amount equal to 2.5 times
Executive’s average bonus in effect for the two years immediately preceding the
Change in Control. If the Change in Control qualifies as a “change in control”
for purposes of Section 40





--------------------------------------------------------------------------------





9A of the Code and the Separation Date occurs within eighteen (18) months
following the Change in Control, the amounts described in this Section 2(e)(iii)
shall be paid to Executive in a lump sum within thirty (30) days of the
Separation Date (or such later date that may be required by Section 2(f) below)
and, if such Change in Control does not so qualify, such amounts shall be paid
in equal monthly installments for a period of twelve (12) months in accordance
with the Company’s regular payroll practices, beginning on the first payroll
date coinciding with or next following the date that is sixty (60) days after
the Separation Date (or such later date that may be required by Section 2(f)
below) and in all cases, provided that Executive complies with this Agreement
and the Surviving Provisions and does not revoke this Agreement under Section
17, and executes the attached Exhibit B.
(iv)In the event a Change in Control (as defined in the LTIP) occurs after the
Separation Date and prior to the date that all Cash Severance Payments have been
paid to Executive pursuant to Section 2(b)(i) above, any unpaid Cash Severance
Payments shall be paid to Executive on the first payroll date that is on or
after the later of (i) the effective date of the Change in Control or (ii) the
sixtieth (60th) day following the date of termination.
(f)    To the extent (i) any payments to which Executive becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) March 1, 2022 (which is the first day
of the seventh month following the Separation Date); or (y) the date of
Executive’s death following such separation from service. During any period that
payment or payments to Executive are deferred pursuant to this Section 2(f),
Executive shall be entitled to interest on the deferred payment or payments at a
per annum rate equal to Federal-Funds rate as published in The Wall Street
Journal on the date of Executive’s termination of employment with the Company.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Section 2(f) (together with accrued
interest thereon) shall be paid to Executive or Executive’s beneficiary in one
lump sum on the Company’s first payroll date that is on or after March 1, 2022.
3.    Mutual Release.
(a)    By Executive. In consideration of the promises of the Company provided
herein, including, without limitation, the consideration provided for in Section
2(b), and other consideration provided for in this Agreement, that being good
and valuable consideration, the receipt, adequacy and sufficiency of which
Executive acknowledges, Executive, on Executive’s own behalf and on behalf of
Executive’s agents, administrators, representatives, executors, successors,
heirs, devisees and assigns (collectively, the “Executive Releasing Parties”)
hereby fully and forever waives, releases, extinguishes and discharges the
Company and all of its affiliates, subsidiaries and each of their respective
past, present and future parents, owners, officers, directors, shareholders,
members, executives, employees, consultants, independent contractors, partners,
agents, attorneys, advisers, insurers, fiduciaries, employee benefit plans,
representatives, successors and assigns (each, a “Company Released Party” and
collectively, the “Company Released Parties”), jointly and severally, from any
and all claims, rights, demands, debts, obligations, losses, causes of action,
suits, controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, front pay, fringe benefits, reinstatement,
reemployment, equity, restricted stock units, compensatory damages, punitive
damages, or any other kind of damages, which any of the Executive Releasing
Parties have, had or may have against any of the Company Released Parties
relating to or arising out of any matter arising on or before the date this
Agreement is executed by Executive. Such released Claims include, without
limitation, all Claims arising from or relating to Executive’s employment with
the Company or the termination of that employment relationship or any
circumstances related thereto, the Employment Agreement, or any other matter,
cause or thing whatsoever, including without limitation all Claims arising at
law or equity or sounding in contract (express or implied) or tort, Claims
arising by statute, common law or otherwise, Claims





--------------------------------------------------------------------------------





arising under any federal, state, county or local laws, of any jurisdiction,
including Claims for wrongful discharge, libel, slander, breach of express or
implied contract or implied covenant of good faith and fair dealing, Claims for
alleged fraud, concealment, negligence, negligent misrepresentation, promissory
estoppel, quantum meruit, intentional or negligent infliction of emotional
distress, violation of public policy, and Claims for discrimination,
retaliation, sexual harassment and Claims arising under any laws that prohibit
age, sex, sexual orientation, race, national origin, color, disability,
religion, veteran, workers’ compensation or any other form of discrimination,
harassment, or retaliation, including, without limitation, Claims under the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. §1981, the Civil Rights
Act of 1991, the Civil Rights Act of 1866 and/or 1871, the Equal Pay Act of
1963, the Lilly Ledbetter Fair Pay Act of 2009, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, as amended, the Family and
Medical Leave Act of 1993, the Occupational Safety and Health Act, the Employee
Polygraph Protection Act, the Uniformed Services Employment and Reemployment
Rights Act, the Worker Adjustment and Retraining Notification Act, the Genetic
Information Nondiscrimination Act, the National Labor Relations Act, the Labor
Management Relations Act, the Immigration Reform and Control Act, the Texas
Labor Code, the Texas Payday Law, the Texas Commission on Human Rights or
Chapter 21, any statute or laws of the State of Texas, any other similar or
equivalent federal or state laws, any other federal, state, local, municipal or
common law whistleblower, discrimination or anti-retaliation statute law or
ordinance, and any other Claims arising under state or federal law, as well as
any expenses, costs or attorneys’ fees. Except as required by law, Executive
agrees that Executive will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or Claim before any court, agency or tribunal
against the Company or any of the Company Released Parties arising from,
concerned with, or otherwise relating to, in whole or in part, Executive’s
employment, the terms and conditions of Executive’s employment, or Executive’s
separation from employment with the Company or any of the matters or Claims
discharged and released in this Agreement. This release shall not apply to any
of the Company’s obligations under this Agreement.
(b)    By the Company. In consideration of the mutual promises contained in this
Agreement, including Executive’s release of claims, which is in addition to
anything of value to which the Company is already entitled, the Company, on
behalf of itself and all of its parents, divisions, subsidiaries, affiliates,
joint venture partners, partners, and related companies, and their present and
former agents, executives, employees, officers, directors, attorneys,
stockholders, plan fiduciaries, successors and assigns, irrevocably and
unconditionally releases, waives, and forever discharges, Executive and his
heirs, executors, successors and assigns (the “Executive Released Parties”),
from any and all claims, demands, actions, causes of action, costs, fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
the Company has, had, or may have against the Executive Released Parties
relating to or arising out of his employment, compensation and terms and
conditions of employment, separation from employment, or retirement up through
the Effective Date. This release includes, without limitation, claims at law or
equity or sounding in contract (express or implied) or tort, claims arising
under any federal, state or local laws; or any other statutory or common law
claims related to relating to or arising out of Executive’s employment,
separation from employment, or retirement for any period up to and including the
Effective Date. This release shall not apply to any of Executive’s obligations
under this Agreement.
4.    No Interference. Nothing in this Agreement is intended to interfere with
Executive’s right to report possible violations of federal, state or local law
or regulation to any governmental or law enforcement agency or entity, or to
make other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation. Executive further acknowledges that nothing
in this Agreement is intended to interfere with Executive’s right to file a
claim or charge with, or testify, assist, or participate in an investigation,
hearing, or proceeding conducted by, the Equal Employment Opportunity Commission
(the “EEOC”), any state human rights commission, or any other government agency
or entity. However, by executing this Agreement, Executive hereby waives the
right to recover any damages or benefits in any proceeding Executive may bring
before the EEOC, any state human rights commission, or any other government
agency or entity or in any proceeding brought by the EEOC, any state human
rights commission, or any other government agency or entity on Executive’s
behalf with respect to any Claim released in this Agreement; except that
Executive does not waive any right to, and shall not be precluded from seeking,
any government issued award including any whistleblower award pursuant to
Section 21F of the Securities Exchange Act of 1934 or similar provision.





--------------------------------------------------------------------------------





5.    No Admission of Liability. This Agreement shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law, or legal right. Rather, the Parties
specifically deny and disclaim that either has any liability to the other, but
are willing to enter this Agreement at this time to definitely resolve once and
forever this matter and to avoid the costs, expense, and delay of litigation.
6.    Known Violations. Executive represents and warrants that Executive is not
aware of any illegal acts committed by or on behalf of the Company and
represents that if Executive is or had been aware of any such conduct, that
Executive has properly reported the same to a member of the executive leadership
team in writing. Executive further represents and warrants that Executive is not
aware of any (i) violations, allegations or claims that the Company has violated
any federal, state, local or foreign law or regulation of any kind, or (ii) any
facts, basis or circumstances relating to any alleged violations, allegations or
claims that the Company has violated any federal, state, local or foreign law or
regulation of any kind. If Executive learns of any such information, Executive
shall immediately inform the Company’s Chief Executive Officer.
7.    Return of Company Property. Within three (3) days of the Separation Date,
Executive shall, to the extent not previously returned or delivered, without
copying or retaining any copies: (a) return all equipment, records, files,
documents, data, computer programs, programs or other materials and property in
Executive’s possession which belong to the Company or any one or more of its
affiliates, including, without limitation, all computer access codes, messaging
devices, credit cards, cell phones, laptops, computers and related equipment,
keys and access cards; and (b) deliver all original and copies of Confidential
Information (defined in Section 6(b) of the Employment Agreement), notes,
materials, records, reports, plans, data or other documents, files or programs
(whether stored in paper form, computer form, digital form, electronically or
otherwise or on Executive’s personal computer or any other media) that relate or
refer to (1) the Company or any one or more of its affiliates, or (2) the
Company’s or any one or more of its affiliates’ financial information, financial
data, financial statements, business information, strategies, sales, customers,
suppliers, Confidential Information or similar information. Should Executive
later discover additional items described or referenced in subsections (a) or
(b) above, Executive will promptly notify the Company and return/deliver such
items to the Company.
8.    Non-Disclosure and Protective Covenants. Executive acknowledges and agrees
to honor and abide by his non-disclosure, non-competition and non-solicitation
obligations in Section 6 of the Employment Agreement and Section 5 of the Award
Agreements (Section 6, Section 8(c) and Section 10 of the Employment Agreement
and Section 5 of the Award Agreements are referred to herein as the “Surviving
Provisions” and shall survive the termination of the Employment Agreement and
the Award Agreements and shall remain in full force and effect).
9.    Cooperation. As a further material inducement to the Company to pay
Executive the consideration in Section 2(b), Executive hereby agrees to provide
Executive’s full cooperation, at the request of the Company, with any of the
Released Parties in any and all lawsuits, investigations or other legal,
equitable or business matters or proceedings which involve any matters for which
Executive worked on or had responsibility during Executive’s employment with the
Company. Executive also agrees to be available to the Company and its
representatives (including attorneys) to provide general advice or assistance as
requested by the Company. This includes but is not limited to testifying (and
preparing to testify) as a witness in any proceeding or otherwise providing
information or reasonable assistance to the Company in connection with any
investigation, claim or suit, and cooperating with the Company regarding any
investigation, litigation, claims or other disputed items involving the Company
that relate to matters within the knowledge or responsibility of Executive.
Specifically, Executive agrees (i) to meet with the Company’s representatives,
its counsel or other designees at reasonable times and places with respect to
any items within the scope of this provision; (ii) to provide truthful testimony
regarding same to any court, agency or other adjudicatory body; (iii) to provide
the Company with immediate notice of contact or subpoena by any non-governmental
adverse party; and (iv) to not voluntarily assist any such non-governmental
adverse party or such non-governmental adverse party’s representatives.
Executive acknowledges and understands that Executive’s obligations of
cooperation under this Section 9 are not limited in time and may include, but
shall not be limited to, the need for or availability for testimony. Executive
shall receive no additional compensation for time spent assisting the Company
pursuant to this Section 9 other than the compensation and benefits provided for
in this Agreement, provided that Executive shall be entitled to be reimbursed
for any reasonable out-of-pocket expenses incurred in fulfilling Executive’s
obligations pursuant to subsections (i) and (ii) above.





--------------------------------------------------------------------------------





10.    No Assignment of Claims. Executive represents that Executive has not
transferred or assigned, to any person or entity, any claim involving the
Company or the Released Parties, or any portion thereof or interest therein. The
Parties acknowledge and agree that nothing in this Agreement shall prohibit
payment of any amounts due to Executive under this Agreement to Executive’s
estate or legal guardian.
11.    Binding Effect of Agreement. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors,
assigns, executors, administrators, heirs and estates. The Released Parties are
third-party beneficiaries of this Agreement.
12.    Controlling Law. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Texas, without regard to
any conflict of law principles. The Company and Executive agree that the
language in this Agreement shall, in all cases, be construed as a whole,
according to its fair meaning, and not strictly for, or against, either of the
Parties.
13.    Venue. Section 10(b) of the Employment Agreement shall govern any dispute
relating to or arising out of this Agreement, except that the Company may seek
injunctive relief in a court of law to enforce the non-disclosure and protective
covenants in Section 6 of the Employment Agreement and Section 5 of the Award
Agreements.
14.    Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect. Upon any finding by any government agency or court of
competent jurisdiction that Section 3 above is illegal or invalid, Executive
agrees to execute a valid and enforceable general release.
15.    Breach of Agreement. In the event Executive breaches any portion, or
challenges the enforceability, of this Agreement, Section 6 of the Employment
Agreement, or Section 5 of the Award Agreements, the Company may, in its sole
discretion (a) recover all or any portion of the amounts in Section 2(b) already
paid to Executive from the date of such breach; (b) to the extent any amount in
Section 2(b) has not been paid to Executive in full, terminate the remaining
amounts and Executive will not be entitled to receive the any further payments;
(c) recover attorneys’ fees, expenses and costs the Company incurs in such
action, and/or (d) recover any and all other damages to which the Company may be
entitled at law or in equity as a result of a breach of this Agreement.
16.    Knowing and Voluntary Waiver. Executive acknowledges that Executive has
had an opportunity to review all aspects of this Agreement, the Company is
advising and has advised Executive in writing (i.e., through this Agreement) to
consult with an attorney of Executive’s own choosing at Executive’s cost,
regarding the effect of this Agreement, and Executive has had a reasonable
opportunity to do so, if so desired. Executive understands it is Executive’s
choice whether or not to enter into this Agreement and that Executive’s decision
to do so is voluntary and is made knowingly. Executive acknowledges and
understands that this Agreement specifically releases and waives all rights and
claims Executive may have under the Age Discrimination in Employment Act
(“ADEA”) prior to the date on which Executive signs this Agreement. Furthermore,
Executive acknowledges that the promises and benefits provided for in Section 2
of this Agreement will be delayed until this Agreement and Exhibit B becomes
effective, enforceable and irrevocable.
17.    Time for Consideration. Executive has knowingly and voluntarily entered
into this Agreement, and acknowledges that Executive has been given a period of
twenty-one (21) days from the date Executive received this Agreement to review
and consider this Agreement before executing it. Executive understands that
Executive has the right to use as much or as little of the twenty-one (21) day
period as Executive wishes before executing this Agreement. Accordingly,
Executive understands Executive may execute this Agreement as soon as Executive
wishes to execute it within the twenty-one (21) day period. The signed Agreement
must be returned to the Company, ATTN: Cara McDaniel, 2000 McKinney Ave., Suite
700, Dallas, TX 75201, before the end of such twenty-one (21) day period.
Executive further understands that Executive may revoke this Agreement within
seven (7) days after signing it, in which case this Agreement and the
obligations herein are null and void. Revocation is only effective if Executive
delivers a written notice of revocation to the Company, ATTN: Cara McDaniel,
2000 McKinney Ave., Suite 700, Dallas, TX 75201, within seven (7) days after
executing the Agreement. Executive understands that the Company’s obligations
under this Agreement do not become effective until after the seven (7) day
revocation period has expired. This Agreement will become effective, enforceable
and irrevocable on the eighth (8th) day after the date on which it is executed
by Executive (the “Effective Date”).





--------------------------------------------------------------------------------





18.    Entire Agreement. This Agreement, the Surviving Provisions, the Award
Agreements, the Officer Indemnification Agreement by and between the Company and
Executive dated October 17, 2014 (the “Indemnification Agreement”) and Exhibit B
(Form of Waiver and Release of Claims - Mutual Release) constitute the entire
agreement and understanding between the Parties with respect to the subject
matter hereof, and fully supersede all prior and contemporaneous negotiations,
understandings, representations, writings, discussions and/or agreements between
the Parties, whether oral or written, pertaining to or concerning the subject
matter of this Agreement, including, without limitation, the Employment
Agreement. The Company and Executive acknowledge and agree that the Award
Agreements and Indemnification Agreement shall remain in full force and in
effect after the Separation Date and that their respective obligations and
duties thereunder are not in any way modified or superseded by this Agreement,
except as otherwise provided specifically by Section 2 above. No oral statements
or other prior written material not specifically incorporated into this
Agreement shall be of any force and effect, and no changes in or additions to
this Agreement shall be recognized, unless incorporated into this Agreement by
written amendment, such amendment to become effective on the date stipulated in
it. Any amendment to this Agreement must be signed by all Parties to this
Agreement.
19.    Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Agreement, Executive specifically disclaims that
Executive is relying upon or has relied upon on any communications, promises,
statements, inducements, or representation(s) that may have been made, oral or
written, regarding the subject matter of this Agreement. The Parties represent
that they are relying solely and only on their own judgment in entering into
this Agreement.
20.    No Waiver. Failure of the Company to exercise and/or delay in exercising
any right, power or privilege in this Agreement shall not operate as a waiver.
No waiver of the Company’s rights hereunder shall be effective unless it is in
writing and signed by the Company. The Company’s waiver of any provision of the
Agreement shall not constitute (i) a continuing waiver of that provision, or
(ii) a waiver of any other provision of this Agreement. Furthermore, no waiver
of any breach of any provision shall be deemed to be a waiver of any preceding
or succeeding breach of the same or any other provision.
21.    Counterparts. This Agreement may be executed by the Parties in multiple
counterparts, whether or not all signatories appear on these counterparts
(including via electronic signatures and exchange of PDF documents via email),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
{Remainder of Page Intentionally Left Blank}





--------------------------------------------------------------------------------





PLEASE READ CAREFULLY - THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMENT, YOU MAY TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT. IF YOU
CHOOSE, DISCUSS THIS AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).
MY SIGNATURE BELOW MEANS THAT I HAVE READ THIS AGREEMENT AND AGREE AND CONSENT
TO ALL THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT.


ACCEPTED AND AGREED TO BY:
EXECUTIVE


___________________________________
Vince Ackerson    
___________________________________
Date




TEXAS CAPITAL BANCSHARES, INC.
TEXAS CAPITAL BANK, N.A.


By:    _____________________________
    
Title:    _____________________________


Date:    _____________________________










    













--------------------------------------------------------------------------------





EXHIBIT A


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
DATED DECEMBER 18, 2014





--------------------------------------------------------------------------------





EXHIBIT B
FORM OF WAIVER AND RELEASE OF CLAIMS
MUTUAL RELEASE
This Mutual Release (“Release”), effective as of the date described in Section 6
below (the “Effective Date”), is made and entered into by and between Vince
Ackerson (“Executive”) and Texas Capital Bancshares, Inc., (“TCBI”), which is
the holding company of Texas Capital Bank, N.A. (“TCB”) (TCBI and TCB
collectively, the “Company”). Terms used in this Release with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Retirement Transition Agreement and Release entered into
________________, 2019 by and between TCB and Executive (the “Agreement”).
WHEREAS, Executive and the Company are parties to the Agreement; and
WHEREAS, Section 2(b) of the Agreement provides that Executive is entitled to
certain payments and benefits if he signs a release of claims agreement;
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and adequacy of which are acknowledged, Executive and the
Company agree as follows:    
1.    Mutual Release.
(a)    By Executive. In consideration of the mutual promises contained in the
Agreement, including the Company’s promises to pay Executive consideration under
Section 2(b) of the Agreement, which are in addition to anything of value to
which Executive is already entitled, and the Company’s mutual release of claims
in this Release, Executive, on behalf of himself, his heirs, executors,
successors and assigns, irrevocably and unconditionally releases, waives, and
forever discharges the Company and all of its parents, divisions, subsidiaries,
affiliates, joint venture partners, partners, and related companies, and their
present and former agents, executives, employees, officers, directors,
attorneys, stockholders, plan fiduciaries, successors and assigns (collectively,
the “the Company Released Parties”), from any and all claims, demands, actions,
causes of action, costs, fees, and all liability whatsoever, whether known or
unknown, fixed or contingent, which Executive has, had, or may have against the
Company Released Parties relating to or arising out of his employment,
compensation and terms and conditions of employment, separation from employment,
or retirement, or any terms of the Agreement in effect prior to the Separation
Date, from the Effective Date and up to and including the date of this Release.
This Release includes, without limitation, (i) claims at law or equity, or (ii)
claims sounding in contract (express or implied) or tort, (iii) claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment,
hostile work environment, or retaliation (including, without limitation, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act Amendments Act, Title VII of the 1964 Civil
Rights Act, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or
1871, 42 U.S.C. §1981, the Rehabilitation Act, the Family and Medical Leave Act,
the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Worker
Adjustment and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly
Ledbetter Fair Pay Act, the Genetic Information and Nondiscrimination Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, Section 1558
of the Patient Protection and Affordable Care Act of 2010, the Consolidated
Omnibus Budget Reconciliation Act of 1985, the Texas Commission on Human Rights
Act or Chapter 21 of the Texas Labor Code (as amended and renamed from time to
time), any federal, state, local or municipal whistleblower protection, wrongful
discharge, anti-harassment, or anti-retaliation statute or ordinance, or any
other federal, state, local, or municipal laws of any jurisdiction), (iv) claims
arising under the Employee Retirement Income Security Act (except any employee
benefits or employee participation rights as contained in the Agreement), or (v)
any other statutory or common law claims related to or arising out of his
employment, compensation and terms and conditions of employment, separation from
employment, retirement, or any terms of the Agreement in effect up through the
date of this Release’s execution. Executive further represents that, as of the
date of Executive’s execution of this Release, Executive has not been the victim
of any illegal or wrongful acts by the Company or any of the Company Released
Parties, including, without limitation, discrimination, retaliation, harassment,
or any other wrongful act based on any legally protected characteristic.
(b)    By the Company. In consideration of the mutual promises contained in the
Agreement, including Executive’s release of claims, which is in addition to
anything of value to which the Company is already





--------------------------------------------------------------------------------





entitled, the Company, on behalf of itself and all of its parents, divisions,
subsidiaries, affiliates, joint venture partners, partners, and related
companies, and their present and former agents, executives, employees, officers,
directors, attorneys, stockholders, plan fiduciaries, successors and assigns,
irrevocably and unconditionally releases, waives, and forever discharges,
Executive and his heirs, executors, successors and assigns (the “Executive
Released Parties”), from any and all claims, demands, actions, causes of action,
costs, fees, and all liability whatsoever, whether known or unknown, fixed or
contingent, which the Company has, had, or may have against the Executive
Released Parties relating to or arising out of his employment, compensation and
terms and conditions of employment, separation from employment, retirement, or
any terms of the Agreement in effect up through the date of this Release’s
execution. This Release includes, without limitation, claims at law or equity or
sounding in contract (express or implied) or tort, claims arising under any
federal, state or local laws; or any other statutory or common law claims
related to relating to or arising out of Executive’s employment, separation from
employment, retirement, or any terms of the Agreement in effect prior to the
Separation Date from the Effective Date and up to and including the date of this
Release.
2.    No Interference. Nothing in this Release is intended to interfere with
Executive’s right to report possible violations of federal, state or local law
or regulation to any governmental or law enforcement agency or entity, or to
make other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation. Executive further acknowledges that nothing
in this Release is intended to interfere with Executive’s right to file a claim
or charge with, or testify, assist, or participate in an investigation, hearing,
or proceeding conducted by, the Equal Employment Opportunity Commission
(the “EEOC”), any state human rights commission, or any other government agency
or entity. However, by executing this Release, Executive hereby waives the right
to recover any damages or benefits in any proceeding Executive may bring before
the EEOC, any state human rights commission, or any other government agency or
entity or in any proceeding brought by the EEOC, any state human rights
commission, or any other government agency or entity on Executive’s behalf with
respect to any claim released in this Agreement; except that Executive does not
waive any right to, and shall not be precluded from seeking, any government
issued award including any whistleblower award pursuant to Section 21F of the
Securities Exchange Act of 1934 or similar provision.
3.    No Admission of Liability. Executive understands and agrees that this
Release shall not in any way be construed as an admission by the Company
Released Parties of any unlawful or wrongful acts whatsoever against Executive
or any other person. The Company Released Parties specifically disclaim any
liability to or wrongful acts against Executive or any other person. The Company
understands and agrees that this Release shall not in any way be construed as an
admission by the Executive Released Parties of any unlawful or wrongful acts
whatsoever against the Company or any other person. The Executive Released
Parties specifically disclaim any liability to or wrongful acts against the
Company or any other person.
4.    Knowing and Voluntary Waiver. Executive acknowledges that Executive has
had an opportunity to review all aspects of this Release, the Company is
advising him in writing and has previously advised him in writing that he should
consult an attorney of his own choosing regarding the effect of this Release,
and Executive has had a reasonable opportunity to do so, if desired. Executive
understands it is Executive’s choice whether or not to enter into this Release
and that Executive’s decision to do so is voluntary and is made knowingly.
Executive acknowledges and understands that this Release specifically releases
and waives all rights and claims Executive may have under the Age Discrimination
in Employment Act (“ADEA”) prior to the date on which Executive signs this
Release.
5.    Time for Consideration. Executive acknowledges that he has been given a
period of twenty-one (21) calendar days within which to review and consider the
provisions of this Release. Executive understands that if he does not sign this
Release before the twenty-one (21) calendar day period expires, the
consideration provided for in Section 2(b) of the Agreement and this Release
will be withdrawn automatically and the Company’s obligations in Section 2(b) of
the Agreement will be null and void.
6.    Revocation Period. Executive understands and acknowledges that he has
seven (7) calendar days following the execution of this Release to revoke his
acceptance of this Release, in which case the provisions in Section 2(b) of the
Agreement, are null and void. Revocation is only effective if Executive delivers
a written notice of revocation to the Company, ATTN: Cara McDaniel, 2000
McKinney Ave., Suite 700, Dallas, TX 75201, within seven (7) days after
execution of this Release. Executive understands that the Company’s obligations
under Section 2(b) of the Agreement do not become effective until after the
seven (7) day revocation period has expired without Executive’s revocation. This
Release will become effective, enforceable and irrevocable on the eighth (8th)
day after the date on which it is executed by Executive (the “Effective Date”).
If Executive does not revoke the Release within the revocation





--------------------------------------------------------------------------------





period, the Company shall commence the payments under Section 2(b) of the
Agreement in accordance with the terms of the Agreement.
7.    No Prior Representations or Inducements; Entire Agreement. This Release
sets forth the entire agreement between the parties concerning the subject
matter in this Release, and fully supersedes any and all prior agreements,
promises, understandings, or representations between the Parties, whether oral
or written, pertaining to the subject matter of this Release and Executive’s
employment with the Company, apart from the Agreement, the Award Agreements and
the Officer Indemnification Agreement by and between the Company and Executive
dated October 17, 2014 (the “Indemnification Agreement”). The Company and
Executive acknowledge and agree that the Award Agreements and the
Indemnification Agreement shall remain in full force and in effect after the
Separation Date and that their respective obligations and duties thereunder are
not in any way modified or superseded by this Release. Executive represents and
acknowledges that in executing this Release, he does not rely, and has not
relied, upon any prior oral or written communications, promises, statements,
agreements, inducements, understandings or representations by the Company or any
of the Company Released Parties, except as expressly contained in this Release
or the Agreement. No oral statements or other prior written material not
specifically incorporated into the Agreement or this Release shall be of any
force and effect. The parties are entering into this Release based on their own
judgment.
8.    Choice of Law. This Release shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas. Executive and the
Company agree that the language of this Release shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties.
9.    Venue. Section 10(b) of the Employment Agreement shall govern any dispute
relating to or arising out of this Release.
10.    Severability. The Company and Executive agree that should a court declare
or determine that any provision of this Release is illegal or invalid, the
validity of the remaining parts, terms or provisions of this Release will not be
affected and any illegal or invalid part, term, or provision, will not be deemed
to be a part of this Release.
11.    Known Violations. Executive represents and warrants that Executive is not
aware of any illegal acts committed by or on behalf of the Company and
represents that if Executive is or had been aware of any such conduct, that
Executive has properly reported the same to a member of the executive leadership
team in writing. Executive further represents and warrants that Executive is not
aware of any (i) violations, allegations or claims that the Company has violated
any federal, state, local or foreign law or regulation of any kind, or (ii) any
facts, basis or circumstances relating to any alleged violations, allegations or
claims that the Company has violated any federal, state, local or foreign law or
regulation of any kind. If Executive learns of any such information, Executive
shall immediately inform the Company’s Chief Risk Officer.
12.    Counterparts. The Company and Executive agree that this Release may be
executed in any number of counterparts (including via electronic signatures and
exchange of PDF documents via email), each of which shall be deemed an original,
but all of which together shall be deemed one and the same instrument.


{Remainder of Page Intentionally Left Blank}





--------------------------------------------------------------------------------





PLEASE READ CAREFULLY - THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMENT, YOU MAY TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT. IF YOU
CHOOSE, DISCUSS THIS AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).


MY SIGNATURE BELOW MEANS THAT I HAVE READY THIS RELEASE AND AGREE AND CONSENT TO
ALL THE TERMS AND CONDITIONS CONTAINED IN THIS RELEASE.
IN WITNESS WHEREOF, the Company and Executive hereto evidence their agreement by
their signatures.


ACCEPTED AND AGREED TO BY:


EXECUTIVE




___________________________________
Vince Ackerson    


___________________________________
Date




TEXAS CAPITAL BANCSHARES, INC.
TEXAS CAPITAL BANK, N.A.




By:    _____________________________


Title:    _____________________________


Date:    _____________________________





